Citation Nr: 0700229	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbosacral spine superimposed 
on a congenital transitional S1 vertebra. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal. The veteran appealed that decision to the BVA, and 
the case was referred to the Board for appellate review. 

Due to a precedential opinion by the U.S. Court of Appeals 
for Veterans Claims (Court), this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, to assure compliance with applicable law. VA will notify 
the veteran if further action is required on his part. 


REMAND

The veteran's claim for service connection for a "spinal 
condition" was originally considered and denied by a rating 
decision dated in December 1960. A claim for a "back 
condition" was denied in October 1992 because new evidence 
presented was not material as to whether this condition was 
incurred during service. The veteran's claim for a disorder 
of the lumbosacral spine, to include degenerative disc 
disease and degenerative changes was denied for lack of new 
and material evidence in August 1999. A claim for 
arthralgia/degenerative arthritis of the lumbosacral spine 
superimposed on congenital abnormality, also claimed as 
secondary to shell fragment wounds, was denied for lack of 
new and material evidence in November 2002. The veteran's 
claim for degenerative arthritis of the lumbosacral spine 
superimposed on congenital transitional S1 vertebra was 
denied for lack of new and material evidence in March 2003. 
The veteran was notified of these decisions and his appeal 
rights. Therefore, the veteran is required to submit new and 
material evidence to reopen the previously denied claim. 

Although the RO attempted to provide notice as required by 
38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2006), 
a March 2006 decision by the Court has expanded the 
information that must be provided to a claimant seeking to 
reopen a previously denied claim. See Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006). 

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the lumbosacral spine superimposed on a 
congenital transitional S1 vertebra. 

Accordingly, this case is REMANDED for the following action:

The veteran should be provided notice consistent 
with the requirements of 38 U.S.C.A. § 5103(a) 
(2002) and 38 C.F.R. § 3.159(b) (2006) and the 
Court's decision in Kent, as above.  Apart from 
any other requirements applicable under 
38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. 
§ 3.159(b) (2006), the RO should advise the 
veteran of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for the 
benefits sought. In doing so, the RO should advise 
the veteran of the element or elements required to 
establish service connection that were found to be 
insufficient in the previous denial. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to assure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


